 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1448 
In the House of Representatives, U. S.,

June 17, 2010
 
RESOLUTION 
Providing for further consideration of the bill (H.R. 5297) to create the Small Business Lending Fund Program to direct the Secretary of the Treasury to make capital investments in eligible institutions in order to increase the availability of credit for small businesses, and for other purposes. 
 
 
That during further consideration of the bill (H.R. 5297) to create the Small Business Lending Fund Program to direct the Secretary of the Treasury to make capital investments in eligible institutions in order to increase the availability of credit for small businesses, and for other purposes, pursuant to House Resolution 1436, it shall be in order to consider the amendments printed in the report of the Committee on Rules accompanying this resolution as though they were the last two amendments printed in part C of House Report 111–506. 
 
Lorraine C. Miller,Clerk.
